Citation Nr: 1539126	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 until June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claims folder, the Board finds a remand of the issue on appeal warranted. In a November 2006 rating decision, the RO denied the Veteran's claim for an increased rating for his service connected PTSD. The claims folder reflects that the Veteran failed to attend a scheduled VA examination in July 2006, as he was incarcerated at the time. The Veteran is currently serving two life sentences at the Union Correctional Institution, located in Raiford, Florida. The claims folder does not reflect that reasonable efforts, given the Veteran's circumstances, were made by VA to obtain an examination in regard to the Veteran's claim. 

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstance of confinement as those individuals are entitled to the same care and consideration given to their fellow veterans. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

Additionally, the claims folder reflects that the Veteran has been incarcerated for over forty years. The Veteran has continuously averred that his mental condition has worsened while imprisoned. The Board finds that prison treatment records may provide relevant evidence in regard to the claim on appeal. As such, the VA should attempt to obtain all records not already associated with this folder, to include treatment records from the Union Correctional Institution.


Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his PTSD, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include those at the Union Correctional Institution, and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA examination to verify the current severity of the PTSD. The examiner must review the claims file and should note that review in the report.

a.) If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.

b.) If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. Determine which the most feasible option is.

c.) All attempts to fulfill these requests should be documented in the claims file. If requests are refused by the detention facility where the Veteran is being held, a note to that effect should be placed in the claims folder.

3. If an in-person examination is not obtainable after reasonable efforts, have the Veteran's claims folder, to include all newly associated records, reviewed by an appropriate VA mental health provider. 

4. The examiner is requested to provide the Veteran's current severity of the PTSD. The examiner is requested to include the symptoms exhibited and the impairment resulting from those symptoms. The examiner should describe the impact of the Veteran's PTSD on occupational and social functioning, and should discuss the impact PTSD has on his activities of daily living, including the ability to obtain and maintain employment.

5. 	After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




